Citation Nr: 0123297	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946, and from August 1946 to December 1964, retiring with 
more than 20 years of active service.  The veteran died in 
1980.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied a claim of entitlement to 
service connection for the cause of the veteran's death, 
claimed as due to tobacco use in service or as due to 
nicotine dependence incurred in service.  The Board denied 
the claim by a decision issued in February 2000.

The appellant appealed the February 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals).  In November 2000, the parties filed a Joint Motion 
asking the Court to vacate and remand the February 2000 Board 
decision for readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which had been enacted earlier that 
month.  The Court granted that motion in December 2000.  The 
claim has thus been returned to the Board. 


FINDINGS OF FACT

1.  In decisions issued in November 1981 and in July 1990, 
the Board denied entitlement to service connection for the 
cause of the veteran's death.

2.  The additional evidence obtained since the July 1990 
Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  Board decisions rendered in November 1981 and July 1990, 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death, are final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).

2.  Evidence submitted since the Board's July 1990 decision 
is new and material, and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  The veteran 
died in 1980, at age 52, of carcinoma of the lung.  The 
appellant originally sought service connection for the cause 
of the veteran's death on the basis that the veteran incurred 
carcinoma of the lung as a result of exposure to radiation in 
service.  By a Board decision issued in November 1981, that 
claim was denied.  

Subsequent liberalizing provisions applicable to radiation-
exposed veterans served to reopen the appellant's claim for 
service connection for the cause of the veteran's death, and 
the appellant again argued that the veteran's death due to 
carcinoma of the lung was the result of his exposure to 
ionizing radiation in service.  By a Board decision issued in 
June 1990, that claim was again denied.

The appellant now contends that the veteran incurred 
carcinoma of the lung which led to his death as a result of 
tobacco smoked in service or as a result of nicotine 
dependence incurred in service.  In particular, the appellant 
contends that the veteran began smoking in service, when he 
was inducted at age 17, and smoked continuously after service 
until shortly before lung carcinoma was diagnosed.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b). 

Direct service connection may be established if the evidence 
shows that the veteran incurred injury or disease resulting 
from tobacco use in service.  VAOPGCPREC 2-93 (January 1993), 
58 Fed. Reg. 42,756 (1993).  Even where a disability which is 
claimed as causally related to tobacco use is not diagnosed 
until after service, establishment of service connection is 
not precluded, but it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

Service connection may be granted if a disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service, if: (1) nicotine dependence may 
be considered a disease for purposes of the laws governing 
veterans' benefits; and, (2) the veteran acquired a 
dependence on nicotine in service; and, (3) that dependence 
may be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  In a May 1997 
memorandum, the VA Under Secretary for Health stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  The determination as to whether a 
veteran is dependent on nicotine is a medical question.

In this case, the appellant has previously sought service 
connection for the cause of the veteran's death on the basis 
that his death was due to radiation exposure in service.  The 
appellant now contends that the veteran's death was due to 
tobacco smoking in service or due to nicotine dependence 
incurred in service.  New and material evidence is still 
required to reopen a claim of entitlement to service 
connection for the cause of a veteran's death, even where (as 
in this case) a newly-asserted claim addresses a different 
disease entity or different theory as to the causation of the 
injury or disease which led to death than addressed in 
previous denials, since the benefit sought, service 
connection for the cause of the veteran's death, is the same.  

The Board must therefore discuss, before addressing the 
merits of this claim, whether the appellant has submitted new 
and material evidence to reopen the claim, since the law is 
clear that "the Board does not have jurisdiction to consider 
a claim which [has been] previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995).

The Board also notes that legislation eliminating the 
requirement that a claim must be well grounded was enacted 
late last year.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-98 
(2000).  That statute contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

To whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO either 
considered the appellant's claim that the veteran died as a 
result of tobacco smoking in service or nicotine dependence 
incurred in service as a new claim or as distinguishable from 
the appellant's prior claims that the veteran's death was due 
to exposure to ionizing radiation in service, or that the RO 
accepted the appellant's argument that VA had liberalized its 
interpretation of the law with respect to claims based on 
exposure to tobacco in service, or, the RO may have 
determined that the appellant's evidence was new and material 
without so specifying.  It is clear from the record that the 
RO denied the appellant's claim for service connection for 
the cause of the veteran's death on the merits.  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds that, because the 
RO implicitly reopened the claim and adjudicated the matter 
on the merits in its November 1998 rating action, the veteran 
was therefore afforded greater procedural rights than he 
would have had if the RO had considered only the issue of 
whether new and material evidence had been presented.  
Moreover, the Board's consideration of the new and material 
evidence question involves the same matter as the RO's merits 
determination.  The veteran is therefore not prejudiced by 
the RO's failure to consider the issue on that basis.

New and material evidence is defined by VA regulation.  See 
38 C.F.R. § 3.156(a) (2000).  It is noted that the regulatory 
definition of "new and material evidence" was recently 
amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.156(a)).  However, this 
regulatory change affects only claims filed on or after 
August 29, 2001.  

Thus, the applicable definition for the current appeal is 
that contained in 38 C.F.R § 3.156(a) which was in effect 
prior to August 29, 2001.  Under that regulation, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R § 3.156(a) (2000).  This regulatory 
standard alone must be the test of materiality.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  No other standard than 
that articulated in the regulation applies to the 
determination.  Id.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly-received evidence 
with the evidence previously of record.  In this case, the 
appellant has presented new evidence since the Board's last 
final decision, June 1990, by her allegation that the veteran 
began smoking in service.  There may be circumstances in 
which the unsupported contentions of a claimant may not be 
sufficient to establish new and material evidence.  However, 
in this instance, the appellant's allegations that the 
veteran smoked in service are supported by the service 
medical records.  Her assertion that the veteran first began 
smoking in service, if presumed credible, is also "new."

After evidence is determined to be new, the next question is 
whether it is material.  As to the materiality standard, the 
Court has interpreted the Federal Circuit's holding in Hodge 
as providing for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  At the least, it is reasonable to require evidence 
submitted since the pertinent date to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363.  

The Board finds that the appellant's allegations regarding 
the veteran's smoking provide a more complete picture of his 
smoking history, although the evidence of record already 
included a notation in the veteran's service medical records 
reflecting that the veteran was, during service, smoking "1 
c[ar]t[o]n" of cigarettes weekly.  Moreover, the appellant's 
argument that the medical evidence of record implies a 
relationship between the veteran's smoking and his cancer is 
also new, in that it was not previously of record, and is 
material, since medical evidence as to the cause of the 
veteran's death directly addresses the issue for 
determination.  The Board agrees that the medical evidence of 
record, at a minimum, implies that it is plausible that the 
veteran's smoking was etiologically related to the 
development of a carcinoma of the lung which caused his 
death.  See Hodges v. West, 13 Vet. App. 287, 290-91 (2000) 
(discussion of in-service injury together with diagnosis of 
traumatic arthritis implies relationship, in absence of 
discussion of other trauma).  

The appellant further contends that, if an additional medical 
opinion were obtained, it would support her contention that 
the veteran's use of tobacco during service was more likely 
the cause of his lung cancer than his post-service smoking, 
or that the nicotine dependence which led to post-service use 
of tobacco was incurred in service.  This contention is 
addressed in the Remand appended to this decision.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, the appellant's 
statements regarding when the veteran's use of tobacco first 
started must be accepted as credible at this time.  

In this case, as previously discussed, the Board most 
recently denied service connection for carcinoma of the lungs 
in a decision issued in June 1990.  In making its decision, 
the Board found that the probable maximum dose of ionizing 
radiation that the veteran received as a participant in 
OPERATION SANDSTONE was very minimal, and that it was unlikely 
and improbable that his death was caused by that exposure, 
"especially in light of the noted long history of tobacco 
use."  The Board noted that lung cancer was not a disease 
which could be presumed service-connected in a radiation-
exposed veteran, and further noted that there was no evidence 
that the veteran developed lung cancer within one year after 
his service discharge or within any applicable presumptive 
period.  

The evidence received since the Board's June 1990 decision, 
as discussed above, is new, in that additional facts not 
previously before the Board have been brought forward, and 
those facts are probative, i.e., material, to determining 
whether the veteran incurred a disease or injury in service.  

The Board may, at this juncture, only determine whether new 
and material evidence has been presented.  The Board need not 
address whether the new and material evidence is sufficient 
to prove the appellant's claim.  Rather, if the claim is 
reopened, VA is obligated to assist the veteran in developing 
the facts pertinent to his claim.  VCAA; 38 U.S.C.A. 
§§  5103A, 5107 (West. Supp. 2001).  

The Board finds that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, and the 
development of that claim is discussed in the REMAND portion 
of this decision.



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened, and, to that extent only, 
the appeal is granted.


REMAND

As the parties noted in their Joint Motion, the law 
applicable to the appellant's claim changed during the 
pendency of this appeal, with enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  Under the VCAA, pursuant to 
provisions now codified at 38 U.S.C.A. § 5103A(d)(1), it is 
mandated that, in the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  The appellant has 
requested that such opinion be obtained, and the Board agrees 
that additional medical opinion is required in order to 
complete appellate review.

The claim for service connection for the cause of the 
veteran's death, to include as due to nicotine dependence 
acquired in service, was denied by the RO on the basis that 
the claim was not well-grounded.  As noted above, the VCAA 
has eliminated the requirement that a claimant submit a well-
grounded claim prior to VA assistance with development of the 
claim.  In particular, the Board notes that the appellant 
contends that the veteran's death was due to the tobacco he 
smoked during his approximately 20 years of service or to 
nicotine dependence acquired during that lengthy service.  
Further factual development of the claim is required, 
including obtaining a medical opinion as to whether the 
veteran developed nicotine dependence in service, and an 
opinion as to the relationship, if any, between the veteran's 
death and his in-service use of tobacco or acquired nicotine 
dependence, if found.   

The Board notes that the appellant filed this claim in 1993.  
Therefore, although legislation was enacted in 1998 which 
bars service connection for a disability or death arising in 
active service on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service, that legislation is not applicable to this 
claim.  See Veterans Benefits Act of 1998, Subtitle B, Pub. 
L. No. 105-178, § 8202, 112 Stat. 492 (enacted in June 1998); 
Pub. L. No. 105-206, § 9014, 112 Stat. 865 (approved in July 
1998).  The law applicable to this claim allows the appellant 
to establish service connection, on a direct basis, by 
competent medical evidence that the veteran's death was a 
direct result of tobacco use during service, e.g., damage 
done to the veteran's lungs by in-service smoking (as opposed 
to pre- or post-service smoking).  If competent medical 
evidence indicates that the claimed illness had its origin in 
tobacco use subsequent to service, but the veteran developed 
nicotine dependence during service which led to the continued 
tobacco use after service, the issue then becomes whether the 
death may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.  See 
VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-93 (January 13, 
1993); Davis v. West, 13 Vet. App. 178 (1999).

The Board also notes that the RO must consider the claim 
under all possible theories of service connection for the 
cause of the veteran's death, even though the appellant is 
presently asserting only that use of tobacco products during 
the veteran's service or nicotine dependence incurred in 
service led to his death.  In particular, the Board notes 
that the RO must consider any applicable liberalizing laws or 
issues during the pendency of this claim, such as, for 
example, the current proposal (not yet law) to amend the 
regulations concerning presumptive service connection for 
certain diseases for veterans who participated in radiation-
risk activities during active service and to add cancers of 
the bone, brain, colon, lung, and ovary to the list of 
diseases which may be presumptively service connected. 

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
information she may have regarding the 
veteran's smoking history and to identify 
any additional relevant clinical records 
not yet associated with the claims file, 
especially clinical records prior to or 
proximate to service separation.  The 
appellant should also be advised of 
alternative records that may assist her 
in substantiating the claim, including 
records of state agencies or educational 
institutions dated prior to the veteran's 
service, statements of persons acquainted 
with the veteran prior to service, 
photographs, letters, pre-service or 
post-service employment records 
reflecting smoking history, and the like.  

2.  The RO should refer the veteran's 
claims file, to include a copy of this 
REMAND, to an appropriate VA physician or 
physicians, who should be requested to 
review the claims file and render 
findings, if possible, with respect to 
when the veteran first began to smoke, 
and the duration (to include any 
interruptions) of his smoking habit.  In 
addition, the physician(s) should 
determine the approximate date of onset 
of the veteran's lung disorders, to 
include bronchogenic carcinoma, and, to 
the extent feasible, whether each 
disorder, and particularly the 
bronchogenic carcinoma, was caused by the 
use of tobacco products.  Furthermore, 
the physician(s) should express an 
opinion as to whether it is at least as 
likely as not that the veteran incurred a 
nicotine dependence during or as a result 
of service and whether, and to what 
extent, that dependence continued after 
service.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the aforementioned 
development action has been conducted and 
completed in full. If any required action 
is incomplete, appropriate corrective 
action is to be implemented.

4.  Thereafter, the RO should again 
consider the claim of entitlement to 
service connection for the veteran's 
death.  If action taken remains adverse 
to the appellant, she and her accredited 
representative should be furnished a 
supplemental statement of the case (SSOC) 
addressing additional pertinent laws and 
regulations and all evidence added to the 
record since the SOC.  Thereafter, the 
appellant and her representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

5.  Any additional action required to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as the 
recently promulgated regulations setting 
for the VA's duties with regard to 
notification and development of claims, 66 
Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159), should 
also be undertaken. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



